


110 HR 6873 IH: Medicare Hospice Protection Act of

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6873
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Van Hollen (for
			 himself, Mr. Ramstad, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To delay any application of the phase out of the Medicare
		  hospice budget neutrality adjustment factor during fiscal year
		  2009.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Hospice Protection Act of
			 2008.
		2.Delay in phase
			 out of Medicare hospice budget neutrality adjustment factor during fiscal year
			 2009Notwithstanding any other
			 provision of law, including the final rule published on August 8, 2008, 73
			 Federal Register 46464 et seq., relating to Medicare Program; Hospice Wage
			 Index for Fiscal Year 2009, the Secretary of Health and Human Services shall
			 not phase out or eliminate the budget neutrality adjustment factor in the
			 Medicare hospice wage index before October 1, 2009, and the Secretary shall
			 recompute and apply the final Medicare hospice wage index for fiscal year 2009
			 as if there had been no reduction in the budget neutrality adjustment
			 factor.
		
